IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


DWAYNE HILL AND DONNA HILL,              : No. 18 EM 2019
                                         :
                   Petitioners           :
                                         :
                                         :
             v.                          :
                                         :
                                         :
COMMONWEALTH OF PENNSYLVANIA,            :
GOVERNOR AND THE PENNSYLVANIA            :
DEPT. OF CORRECTIONS,                    :
SECRETARY,                               :
                                         :
                   Respondents


                                   ORDER



PER CURIAM

    AND NOW, this 29th day of May, 2019, the Petition for Review is DENIED.